PER CURIAM.
After carefully reviewing the briefs and record on appeal, we affirm for substantially the reasons given below.
The appellant asserts that his 2002 tax liability should have been offset by an earlier overpayment because he was not indebted to the Department of Education. He identifies no error, however, in the Tax Court’s determination that it lacked jurisdiction over that issue. I.R.C. § 6402.
The appellant asserts that certain retirement-related distributions should have *16been construed as exempt loans. He fails to identify anything in the record tending to show both that the distributions were loans and that they satisfied exemption requirements. I.R.C. § 72. Finally, the appellant identifies no error in the Tax Court’s determination that he did not satisfy requirements for head-of-household status or a dependency deduction. I.R.C. §§ 2,151(c) & 152.
Affirmed. See 1st Cir. Loc. R. 27.0(c).